Bowles, Justice.
Mrs. Gano sued Mr. Gano for a total divorce, child custody, child support and other relief. Mr. Gano answered and counterclaimed seeking a one-half interest in certain properties titled in Mrs. Gano’s name. He filed a lis pendens notice as to these properties. Mrs. Gano, by amended complaint, asked that the lis pendens be *565canceled of record. At a temporary hearing, the trial court ordered that the lis pendens notice be canceled and Mr. Gano filed a direct appeal to this court.
Argued April 9, 1979
Decided April 24, 1979.
Donald A. Rolader, James C. Watkins, for appellant.
J. Wayne Moulton, for appellee.
In the case of Evans v. JEB, Inc., Case No. 34264, decided December 6, 1978, this court unanimously held that an appeal from an order striking a portion of a lis pendens was interlocutory1 and that an application for interlocutory appeal must be filed and granted or the appeal would be dismissed. That decision controls this case. However, because such an order is interlocutory, its ultimate validity will be determined upon appeal of the final judgment in the case. All purchasers of property covered by the lis pendens take that property subject to the chance that the lis pendens is valid despite a trial judge’s erroneously ordering it canceled by interlocutory order. Consequently, there has been no final adjudication of property rights in this case.

Appeal dismissed.


All the Justices concur, except Nichols, C. J., Jordan and Hill, JJ., who dissent.


 This holding is a court order and not a formal opinion. For that reason it does not appear in the official published reports, but is reflected by the record in that case in the clerk’s office.